       Case 2:21-cv-00501-GMS Document 4 Filed 03/29/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   Arizona Department of Child Safety,                No. CV-21-00501-PHX-GMS
10                    Plaintiff,                        ORDER
11   v.
12   Allegra Green, et al.,
13                    Defendants.
14
15
16             Defendant Allegra Green (“Defendant”) filed a notice of removal on March 23,
17   2021. (Doc. 1.) For, the following reasons, this matter is remanded back to the Superior
18   Court of Arizona in Maricopa County.
19                                          DISCUSSION
20        I.      Legal Standard
21             A federal district court is a court of limited jurisdiction, and the burden of
22   establishing jurisdiction is on the party claiming jurisdiction. See McNutt v. Gen. Motors
23   Acceptance Corp., 298 U.S. 178, 182–183 (1936). A district court has an obligation to
24   inquire sua sponte into subject matter jurisdiction, and to proceed no further if such
25   jurisdiction is wanting. United Invs. Life Ins. Co. v. Waddell & Reed, Inc., 360 F.3d 960,
26   967 (9th Cir. 2004).
27             In Younger v. Harris, 401 U.S. 37 (1971), the Supreme Court “espouse[d] a strong
28   federal policy against federal-court interference with pending state judicial proceedings.”
       Case 2:21-cv-00501-GMS Document 4 Filed 03/29/21 Page 2 of 3



 1   Middlesex Cnty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 431 (1982); see
 2   H.C. v. Koppel, 203 F.3d 610, 612–13 (9th Cir. 2000) (finding that where a mother filed
 3   complaint against a California trial court, state trial court judge, and minor child’s guardian
 4   ad litem, seeking an injunction ordering state court and judge to vacate certain child
 5   custody orders, Younger abstention required federal courts to refrain from interference).
 6   “Absent extraordinary circumstances, Younger abstention is required if the state
 7   proceedings are (1) ongoing, (2) implicate important state interests, and (3) provide the
 8   plaintiff an adequate opportunity to litigate federal claims.” San Remo Hotel v. City of San
 9   Francisco, 145 F.3d 1095, 1103 (9th Cir. 1998) (citing Hirsh v. Justs. of the Sup. Ct., 67
10   F.3d 708, 712 (9th Cir. 1995)). “If these three circumstances exist, then a district court
11   must dismiss the federal action . . . [and] there is no discretion to grant injunctive relief.”
12   Aiona v. Judiciary of Haw., 17 F.3d 1244, 1248 (9th Cir. 1994) (citing Colo. River Water
13   Conservation Dist. v. United States, 424 U.S. 800, 816 n.22 (1976)).
14          Although Younger dealt with an injunction against a state criminal proceeding,
15   Younger’s concern for comity and federalism is equally applicable to civil and
16   administrative proceedings where other important state interests are implicated. See Ohio
17   Civ. Rts. Comm’n v. Dayton Christian Schs., Inc., 477 U.S. 619 (1986) (administrative civil
18   rights proceeding); Middlesex Cnty. Ethics Comm., 457 U.S. 423 (state bar disciplinary
19   hearing); Moore v. Sims, 442 U.S. 415 (1979) (child custody proceeding). Younger’s
20   abstention policy is based on the promotion of comity, respect for state functions, and
21   concern that federal court injunctions might hamper state criminal prosecutions. See
22   Younger, 401 U.S. at 43. In the Ninth Circuit, “[w]here Younger abstention is appropriate,
23   a district court cannot refuse to abstain, retain jurisdiction over the action, and render a
24   decision on the merits after the state proceedings have ended. To the contrary, Younger
25   abstention requires dismissal of the federal action.” Beltran v. State of California, 871 F.2d
26   777, 782 (9th Cir. 1988); World Famous Drinking Emporium, Inc., v. City of Tempe, 820
27   F.2d 1079, 1081 (9th Cir. 1987) (“When a case falls within the proscription of Younger, a
28   district court must dismiss the federal action.”). The Supreme Court has specifically held


                                                  -2-
       Case 2:21-cv-00501-GMS Document 4 Filed 03/29/21 Page 3 of 3



 1   that claims related to ongoing juvenile proceedings in state court are properly dismissed in
 2   federal court pursuant to the Younger abstention doctrine. See Moore, 442 U.S. 415
 3   (Younger abstention appropriate in context of state child removal proceedings due to
 4   allegations of child abuse).
 5      II.      Analysis
 6            Here, the Younger abstention doctrine requires dismissal of this lawsuit. First, it is
 7   clear from the posture of this matter that Defendant is attempting to remove an open, active,
 8   and ongoing State of Arizona juvenile dependency proceeding (JD 40644) to this United
 9   States District Court. The Dependency Petition indicates that the Department of Child
10   Safety filed the juvenile dependency proceeding on March 17, 2021. (Doc. 1-1.) Second,
11   the State of Arizona has a strong interest in retaining jurisdiction over child dependency
12   proceedings. “Family relations are a traditional area of state concern,” and “federal courts
13   have no general jurisdiction” in the field of domestic relations. Koppel, 203 F.3d at 613–
14   14. As Defendant has “an adequate state forum” in which she can bring her due process
15   claims, the Younger doctrine applies and requires that these claims be dismissed. Id.
16                                          CONCLUSION
17            IT IS THEREFORE ORDERED that this lawsuit (Doc. 1) is DISMISSED
18   without prejudice pursuant to the Younger abstention doctrine.
19            IT IS FURTHER ORDERED that this action is REMANDED to the Superior
20   Court of Arizona in Maricopa County.
21            IT IS FURTHER ORDERED that the parties may file a motion to seal the exhibits
22   in this case within five days of the filing of this Order. Thereafter, the Clerk of the Court
23   is directed to enter judgment in this action.
24            Dated this 26th day of March, 2021.
25
26
27
28


                                                     -3-
